Exhibit 10.1

EXECUTION VERSION

HEDGEPATH PHARMACEUTICALS, INC.

AMENDED AND RESTATED EQUITY HOLDERS’ AGREEMENT

Dated As of May 15, 2015



--------------------------------------------------------------------------------

HEDGEPATH PHARMACEUTICALS, INC.

AMENDED AND RESTATED EQUITY HOLDERS’ AGREEMENT

This AMENDED AND RESTATED EQUITY HOLDERS’ AGREEMENT (this “Agreement”) is made
and entered into as of the 15th day of May, 2015 (the “Effective Date”) by and
among:

(i) MAYNE PHARMA VENTURES PTY LTD, an Australian company ACN 168 896 357 (“Mayne
Pharma”);

(ii) HEDGEPATH LLC, a Florida limited liability company (“HPLLC”);

(iii) HEDGEPATH PHARMACEUTICALS, INC., a Delaware corporation (“HPPI”);

(iv) FRANK E. O’DONNELL, JR., M.D., a resident of the State of Florida (“FEO”);
and

(v) NICHOLAS J. VIRCA, a resident of the State of California (“Virca”).

RECITALS

WHEREAS, HPPI and Mayne Pharma International Pty. Ltd, an Australian company ACN
007 870 984 and predecessor-in-interest to Mayne Pharma (“MPI”), entered into
that certain Supply and License Agreement, dated as of September 3, 2013, as
amended, including, without limitation, pursuant to that certain Amendment No. 1
to Supply and License Agreement and that certain Amendment No. 2 to Supply and
License Agreement (collectively, the “Original Supply Agreement”);

WHEREAS, prior to the Original Effective Date (as defined below), MPI assigned
to Mayne Pharma, and Mayne Pharma assumed from MPI, the rights and obligations
of MPI under the Original Supply Agreement;

WHEREAS, pursuant to the Original Supply Agreement, Mayne Pharma had the right
to terminate the Original Supply Agreement if HPPI did not obtain equity funding
of at least Five Million Dollars ($5,000,000), or lesser amount as agreed to by
the parties, on or before May 30, 2014 (the “Termination Right”);

WHEREAS, the Original Supply Agreement further provided that HPPI was required
to issue to Mayne Pharma certain shares of HPPI’s capital stock so that Mayne
Pharma would hold no less than thirty percent (30%) of the capital stock of HPPI
on a fully diluted basis after the consummation of certain transactions as
contemplated therein;

WHEREAS, in consideration for Mayne Pharma not exercising the Termination Right,
HPPI agreed to issue to Mayne Pharma, and Mayne Pharma agreed to purchase from
HPPI, in a



--------------------------------------------------------------------------------

Private Offering, Two Hundred Fifty-Eight Thousand Three Hundred Sixty-Three and
280/1,000 (258,363.280) shares of HPPI’s Series A Convertible Preferred Stock
and a warrant to purchase Ten Million Two Hundred Fifty Thousand Five Hundred
Sixty-Nine (10,250,569) shares of Common Stock (the “Make-Up Warrant”), pursuant
to that certain Securities Purchase Agreement, dated as of June 24, 2014 (the
“Mayne Pharma Purchase Agreement”);

WHEREAS, in connection with the closing of the transactions contemplated by the
Mayne Pharma Purchase Agreement, HPPI and HPLLC entered into that certain HPLLC
Stock Purchase Agreement, pursuant to which, among other things, HPLLC purchased
from HPPI Twenty Million (20,000,000) shares of Common Stock in exchange the
aggregate amount of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) (collectively, the “HPLLC Equity Investment”);

WHEREAS, HPPI and Mayne Pharma expressly agreed that the HPLLC Equity Investment
satisfied the Termination Right;

WHEREAS, in connection with the closing of the transactions contemplated by the
Mayne Pharma Purchase Agreement, the parties hereto entered into that certain
Equity Holders Agreement (the “Original EHA”), dated as of June 24, 2014 (the
“Original Effective Date”), as extended and amended by that certain letter
agreement, dated November 26, 2014;

WHEREAS, on the terms and subject to the conditions set forth in that certain
Securities Purchase Agreement, dated on or about an even date herewith, by and
between HPPI and Mayne Pharma (the “2015 SPA”), HPPI agrees to issue to Mayne
Pharma, in a Private Offering (the “2015 Private Placement”), Thirty-Three
Million Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three
(33,333,333) shares of Common Stock (the “Shares”) and a warrant to purchase
Thirty-Three Million Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three (33,333,333) shares of Common Stock (the “2015 Warrant” and,
together with the Shares, the “Purchased Securities”), and Mayne Pharma intends
to purchase from HPPI the Purchased Securities; and

WHEREAS, in connection with the 2015 Private Placement, and as an inducement for
Mayne Pharma to purchase the Purchased Securities, the parties to the Original
EHA have agreed to amend and restate the Original EHA as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, the agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

ARTICLE I.

DEFINITIONS AND AMENDMENT OF ORIGINAL EHA

1.1. Definitions. The following definitions shall be applicable to the terms set
forth below as used in this Agreement:

(a) “2014 Transaction Documents” shall mean, collectively, the Mayne

 

2



--------------------------------------------------------------------------------

Pharma Purchase Agreement, the Make-Up Warrant, the Original EHA, all exhibits,
annexes, and schedules hereto and thereto, and any other documents or agreements
executed in connection with the transactions contemplated thereunder, and “2014
Transaction Document” shall mean any of the foregoing agreements and instruments
individually.

(b) “2015 Private Placement” shall have the meaning ascribed to such term in the
recitals to this Agreement.

(c) “2015 SPA” shall have the meaning ascribed to such term in the recitals to
this Agreement.

(d) “2015 Transaction Documents” shall mean, collectively, the 2015 SPA, the
2015 Warrant, this Agreement, all exhibits, annexes, and schedules hereto and
thereto, and any other documents or agreements executed in connection with the
transactions contemplated hereunder or thereunder, and “2015 Transaction
Document” shall mean any of the foregoing agreements and instruments
individually.

(e) “2015 Warrant” shall have the meaning ascribed to such term in the recitals
to this Agreement.

(f) “AAA” shall have the meaning ascribed to such term in Section 10.3 of this
Agreement.

(g) “Accredited Investor(s)” shall mean a Person or Persons who are accredited
investors as defined in Regulation D promulgated by the Commission under the
Securities Act of 1933, as amended from time to time.

(h) “Action” shall have the meaning set forth in the Mayne Pharma Purchase
Agreement.

(i) “Affiliate” or “Affiliated” shall mean, with respect to any Person which is
an entity, any other Person which directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person, and with respect to any natural Person, such Person’s spouse, parents,
grandparents, children, grandchildren, siblings and the spouses and children of
any of the foregoing. In this definition, “control” means having the power to
exercise or control the right to vote attached to fifty percent (50%) or more of
the issued voting equity in that party, to appoint one-half or more of the
directors to the board or the managers of the party, or to determine
substantially the conduct of the party’s business activities. Notwithstanding
the foregoing, but solely for purposes of this Agreement and not applicable
laws, rules and regulations generally, (i) Virca and FEO shall be deemed to be
Affiliates of HPLLC and (ii) if Mayne Pharma controls HPPI, (x) Affiliates of
HPPI will not include Mayne Pharma nor any Person that would otherwise be an
Affiliate of HPPI as a result of Mayne Pharma’s control of HPPI, and
(y) Affiliates of Mayne Pharma will not include HPPI nor any Person that would
otherwise be an Affiliate of Mayne Pharma as a result of Mayne Pharma’s control
of HPPI.

(j) “Agreement” shall have the meaning ascribed to such term in the first
paragraph of this Agreement.

 

3



--------------------------------------------------------------------------------

(k) “Applicable Period” shall have the meaning ascribed to such term in
Section 4.4(b) of this Agreement.

(l) “Board” shall mean the board of directors of HPPI.

(m) “Business Day” means:

(i) for receiving a notice under Section 10.1, a day that is not a Saturday,
Sunday, public holiday or bank holiday in the place where the notice is
received; and

(ii) for performing an obligation or exercising a right by Mayne Pharma, a day
that is not a Saturday, Sunday, bank holiday or public holiday in Melbourne,
Australia; and

(iii) for performing an obligation or exercising a right by any other party to
this Agreement and for all other purposes, a day that is not a Saturday, Sunday,
bank holiday or public holiday in New York, New York, USA.

(n) “Bylaws” shall mean the Amended and Restated Bylaws of HPPI, adopted
effective as of July 18, 2014, as amended from time to time.

(o) “Closing” shall have the meaning ascribed to such term in Section 6.6 of
this Agreement.

(p) “Commission” shall mean the United States Securities and Exchange Commission
or any other federal agency at the time administering the federal securities
laws.

(q) “Common Stock” shall mean HPPI’s common stock, par value $0.0001 per share.

(r) “Confidentiality and Intellectual Property Agreement” means each of those
certain Confidentiality and Intellectual Property Agreements executed by and
between HPPI and each of FEO and Virca on or about June 24, 2014, or any
extension, amendment or renewal thereof.

(s) “Debt Forgiveness Agreement” shall mean that certain Debt Forgiveness
Agreement, by and between HPPI and HPLLC, dated as of June 24, 2014.

(t) “Default Notice” shall have the meaning ascribed to such term in
Section 7.2(b) of this Agreement.

(u) “Development Plan” shall have the meaning set forth in the Supply and
License Agreement.

(v) “Director” or “Directors” shall mean a member or members of the Board.

 

4



--------------------------------------------------------------------------------

(w) “Dispute” shall mean any dispute, claim, question, or disagreement between
any of the parties hereto arising from, or relating to, the interpretation,
performance, or breach of this Agreement or any other Transaction Document;
provided, however, that, unless such dispute, claim, question, or disagreement
directly or indirectly relates to or effects any party’s respective rights and
obligations under this Agreement, a “Dispute” shall not include any dispute,
claim, question, or disagreement between any of the parties hereto arising from,
or relating to, the interpretation, performance, or breach of either: (i) the
Virca Employment Agreement, (ii) the FEO Executive Chairman Agreement or
(iii) any Confidentiality and Intellectual Property Agreement.

(x) “Effective Date” shall have the meaning ascribed to such term in the first
paragraph of this Agreement.

(y) “EIP” shall mean the HPPI 2014 Equity Incentive Plan.

(z) “Equity Security(ies)” shall mean any and all capital stock of HPPI,
including without limitation the Common Stock and Preferred Stock.

(aa) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(bb) “Exercise Date” shall have the meaning ascribed to such term in
Section 7.2(d)(iii) of this Agreement.

(cc) “Exercise Price” shall have the meaning ascribed to such term in
Section 7.2(d)(ii) of this Agreement.

(dd) “Exercising Party” shall have the meaning ascribed to such term in
Section 5.5(f) of this Agreement.

(ee) “FEO” shall have the meaning ascribed to such term in the first paragraph
of this Agreement.

(ff) “FEO Executive Chairman Agreement” means that certain Executive Chairman
Agreement executed by and between FEO and HPPI, dated as of June 24, 2014, and
any extension, amendment or renewal thereof.

(gg) “FEO Indirect Share” means, as of the Original Effective Date, any share of
Common Stock personally held of record by HPLLC of which FEO has an indirect
beneficial or controlling interest, with respect to HPPI, as a result of his
position as (i) manager of HPLLC, (ii) personal holder of record of an interest
in HPLLC, or (iii) fiduciary, control Person or beneficial owner of another
owner in HPLLC; provided, however, that if HPLLC, or its successors or assigns,
distribute or Transfer any portion of such Common Stock to FEO, then such Common
Stock that has actually been distributed or Transferred shall cease being a FEO
Indirect Share.

(hh) “Field” shall have the meaning set forth in the Supply and License
Agreement.

 

5



--------------------------------------------------------------------------------

(ii) “Follow On Offering” one or more registered or unregistered equity, debt or
equity-linked financings, the aggregate net proceeds received by HPPI of which
shall be at least Five Million Dollars ($5,000,000).

(jj) “Fully Diluted” and similar terms shall mean at the time of determination,
the total number of shares of Common Stock then issued and outstanding, plus the
number of shares of Common Stock issued or issuable upon conversion of any then
issued and outstanding Preferred Stock or debt securities or upon the exercise
of any outstanding warrants or options, or upon the vesting of any restricted
stock units, plus the number of shares of Common Stock then reserved but not
used for any employee incentive plan.

(kk) “Fundamental Transaction” means (i) that HPPI shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one
(1) or more related transactions, (A) consolidate or merge with or into (whether
or not HPPI is the surviving corporation) another Person, (B) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of HPPI to one or more Persons, (C) make, or allow one
(1) or more Persons to make, or allow HPPI to be subject to or have its Common
Stock be subject to or party to one or more Persons making, a purchase, tender
or exchange offer that is accepted by the holders of at least either (x) fifty
percent (50%) of the outstanding shares of Common Stock, (y) fifty percent
(50%) of the outstanding shares of Common Stock calculated as if any shares of
Common Stock held by all Persons making or party to, or Affiliated with any
Persons making or party to, such purchase, tender or exchange offer were not
outstanding, or (z) such number of shares of Common Stock such that all Persons
making or party to, or Affiliated with any Person making or party to, such
purchase, tender or exchange offer, become collectively the beneficial owners
(as defined in Rule 13d-3 under the Exchange Act) of at least fifty percent
(50%) of the outstanding shares of Common Stock, (D) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one
(1) or more Persons whereby all such Persons, individually or in the aggregate,
acquire, either (x) at least fifty percent (50%) of the outstanding shares of
Common Stock, (y) at least fifty percent (50%) of the outstanding shares of
Common Stock calculated as if any shares of Common Stock held by all the Persons
making or party to, or Affiliated with any Person making or party to, such stock
purchase agreement or other business combination were not outstanding, or
(z) such number of shares of Common Stock such that the Persons become
collectively the beneficial owners (as defined in Rule 13d-3 under the Exchange
Act) of at least fifty percent (50%) of the outstanding shares of Common Stock,
or (E) reorganize, recapitalize or reclassify its Common Stock such that such
modified Common Stock no longer has the residual right to dividends or
distributions from HPPI or the residual right to vote on matters given to the
holders of Common Stock under Delaware law; (ii) that HPPI shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, allow any Person individually or Persons in the
aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (A) at least fifty percent (50%) of the aggregate ordinary
voting power represented by issued and outstanding Common Stock, (B) at least
fifty percent (50%) of the

 

6



--------------------------------------------------------------------------------

aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Persons as of the date of this Agreement calculated
as if any shares of Common Stock held by all such Persons were not outstanding,
or (C) a percentage of the aggregate ordinary voting power represented by issued
and outstanding shares of Common Stock or other Equity Securities sufficient to
allow such Persons to effect a statutory short form merger or other transaction
requiring other Stockholders to surrender their shares of Common Stock without
approval of the Stockholders; or (iii) that HPPI shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance of or the entering into any other instrument or
transaction structured in a manner to circumvent, or that circumvents, the
intent of this definition in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this definition to the extent necessary to correct this definition or any
portion of this definition which may be defective or inconsistent with the
intended treatment of such instrument or transaction. The term “Fundamental
Transaction” shall specifically exclude, however, any firm commitment,
underwritten Public Offering of HPPI’s capital stock.

(ll) “Governmental Authority” shall have the meaning set forth in the Mayne
Pharma Purchase Agreement.

(mm) “HPLLC” shall have the meaning ascribed to such term in the first paragraph
of this Agreement.

(nn) “HPLLC At Risk Shares” shall mean the 6,000,000 shares of Common Stock held
by HPLLC; provided, however, that such number of HPLLC At Risk Shares shall be
adjusted for any stock splits, stock dividends, recapitalizations,
reorganizations, reclassifications or similar events.

(oo) “HPLLC Director” shall mean, initially, FEO, and subsequently any other
Director who is nominated by HPLLC or is otherwise a director, officer, manager
or direct or indirect owner of LLC.

(pp) “HPLLC Equity Investment” shall have the meaning ascribed to such term in
the recitals to this Agreement.

(qq) “HPLLC Group” shall have the meaning ascribed to such term in Section 4.1
of this Agreement.

(rr) “HPLLC Stock Purchase Agreement” shall mean that certain Stock Purchase
Agreement, dated June 24, 2014, by and among HPPI and HPLLC.

(ss) “HPPI” shall have the meaning ascribed to such term in the first paragraph
of this Agreement.

(tt) “Independent Director” shall be a Director that satisfies the independence
standards established pursuant to Rule 5605(a)(2) of the Listing Rules of NASDAQ
Stock Market LLC; provided, however, that, in addition to the provisions of the
aforementioned Rule 5605(a)(2), no (i) Mayne Pharma Director, nor any individual
holder of five percent (5%) or more of the voting equity of Mayne Pharma Group
Ltd (or any individual Affiliate of any such

 

7



--------------------------------------------------------------------------------

holder that is an entity), nor any officer, director, or employee of, or
consultant (which has been paid by Mayne Pharma or its Affiliates more than
$50,000 in the thirty six (36) month period prior to the applicable evaluation
date) to, Mayne Pharma or its Affiliates (including, without limitation, Mayne
Pharma Group Ltd or its Affiliates), nor (ii) any HPLLC Director or any member,
manager, equity holder or employee of, or consultant to HPLLC shall qualify as
an Independent Director.

(uu) “Independent Board Requirement” shall mean the obligations of the parties
as set forth in Section 5.5(a) of this Agreement

(vv) “Initial EIP” shall have the meaning ascribed to such term in
Section 4.9(a) of this Agreement.

(ww) “Investor” means Mayne Pharma and any of its successors and assigns,
including, without limitation, any subsequent holder of Equity Securities held
by Mayne Pharma as of the Effective Date.

(xx) “Lien” shall have the meaning set forth in the Mayne Pharma Purchase
Agreement.

(yy) “Lock-Up Holder(s)” shall have the meaning ascribed to such term in
Section 2.1 of this Agreement.

(zz) “Lock-Up Period” shall have the meaning ascribed to such term in
Section 2.1 of this Agreement.

(aaa) “Make-Up Warrant” shall have the meaning ascribed to such term in the
recitals to this Agreement.

(bbb) “Mayne Pharma” shall have the meaning ascribed to such term in the first
paragraph of this Agreement.

(ccc) “Mayne Pharma Director(s)” shall have the meaning ascribed to such term in
Section 5.3 of this Agreement.

(ddd) “Mayne Pharma Group” shall have the meaning ascribed to such term in
Section 4.1 of this Agreement.

(eee) “Mayne Pharma Purchase Agreement” shall have the meaning ascribed to such
term in the recitals to this Agreement.

(fff) “MPI” shall have the meaning ascribed to such term in the recitals to this
Agreement.

(ggg) “New Board” shall mean a Board comprised of a majority of Directors
nominated, designated, elected or appointed by Mayne Pharma through the exercise
of any of Mayne Pharma’s rights to remove or replace Directors under Sections
5.5(b) or (c) hereof.

 

8



--------------------------------------------------------------------------------

(hhh) “New Securities” shall have the meaning ascribed to such term in
Section 4.3 of this Agreement.

(iii) “Notice” shall have the meaning ascribed to such term in Section 4.4(a) of
this Agreement.

(jjj) “Notice of Exercise” shall have the meaning ascribed to such term in
Section 7.2(d)(iii) of this Agreement.

(kkk) “Original Effective Date” shall have the meaning ascribed to such term in
the recitals to this Agreement.

(lll) “Original EHA” shall have the meaning ascribed to such term in the
recitals to this Agreement.

(mmm) “Original Supply Agreement” shall have the meaning ascribed to such term
in the recitals to this Agreement.

(nnn) “Other Dispute Resolution Provision” shall have the meaning ascribed to
such term in Section 10.3(a) of this Agreement.

(ooo) “Performance Goal” shall mean, on or before the Performance Goal Date,
HPPI either (i) closing a Follow On Offering or (ii) entering into a license,
development, commercialization or similar agreement relating to the Product;
provided that HPPI receives a net upfront payment of at least Five Million
Dollars ($5,000,000); provided, further, that any such agreement pursuant to
this clause (ii) shall be subject to the approval of Mayne Pharma.

(ppp) “Performance Goal Date” shall mean May 31, 2016.

(qqq) “Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, joint venture, Governmental Authority or other
entity, and shall include any successor (by merger or otherwise) of such entity.

(rrr) “Preferred Stock” shall mean HPPI’s Preferred Stock, par value $0.0001 per
share.

(sss) “Price Per Share” shall have the meaning ascribed to such term in
Section 6.4 of this Agreement.

(ttt) “Prime Rate” shall mean the prime rate of interest as published on the
date for which the prime rate is to be determined in the Wall Street Journal,
and generally defined therein as “the base rate on corporate loans posted by at
least 70% of the nation’s 10 largest banks.” If the Wall Street Journal is not
published on a date for which the prime rate must be determined, the prime rate
shall be the prime rate published in the Wall Street Journal on the nearest
preceding date on which the Wall Street Journal was published, and if the Wall
Street Journal ceases publication, then the prime rate as reported in a
financial paper or journal generally accepted in the financial industry as
determinative, as of the nearest preceding date.

 

9



--------------------------------------------------------------------------------

(uuu) “Private Offering” shall mean any offering of securities of HPPI other
than a Public Offering.

(vvv) “Product” shall have the meaning set forth in the Supply and License
Agreement.

(www) “Pro Rata Share” shall have the meaning ascribed to such term in
Section 4.1 of this Agreement.

(xxx) “Public Offering” shall mean a public offering of the shares of securities
of HPPI pursuant to an effective registration statement with the Commission.

(yyy) “Purchase Right” shall have the meaning ascribed to such term in
Section 7.2(d) of this Agreement.

(zzz) “Purchase Right Shares” shall be an equivalent number and class of Equity
Securities as the HPLLC At Risk Shares forfeited by HPLLC pursuant to
Section 7.2(b), adjusted for any stock splits, stock dividends,
recapitalizations, reorganizations, reclassifications or otherwise.

(aaaa) “Purchase Right Term” shall have the meaning ascribed to such term in
Section 7.2(d)(i) of this Agreement.

(bbbb) “Purchased Securities” shall have the meaning ascribed to such term in
the recitals to this Agreement.

(cccc) “Relevant Regulatory Authority” shall have the meaning set forth in the
Supply and License Agreement.

(dddd) “Selling Stockholder” shall have the meaning ascribed to such term in
Section 6.1 of this Agreement.

(eeee) “Shares” shall have the meaning ascribed to such term in the recitals to
this Agreement.

(ffff) “Stock Grant Plan” shall mean any current or future stock option, stock
incentive or similar plan or agreement, including without limitation the EIP and
the Initial EIP.

(gggg) “Stockholder(s)” shall mean the holders of Equity Securities of HPPI.

(hhhh) “Supply and License Agreement” shall mean that certain Second Amended and
Restated Supply and License Agreement, dated on or about an even date herewith,
as subsequently amended and/or restated, by and between Mayne Pharma and HPPI.

(iiii) “Termination Right” shall have the meaning ascribed to such term in the
recitals to this Agreement.

(jjjj) “Transaction Documents” shall mean, collectively, the 2014 Transaction
Documents and the 2015 Transaction Documents, and “Transaction Document” shall
mean any of the 2014 Transaction Documents and 2015 Transaction Documents
individually.

 

10



--------------------------------------------------------------------------------

(kkkk) “Transfer”, “Transferred” or “Transferring” shall mean any sale, gift,
assignment, exchange, conveyance, bequeathment, transfer, liquidation, pledge,
encumbrance, disposition or alienation of any shares of Equity Securities or
rights related thereto, or any securities convertible into or exercisable or
exchangeable for Equity Securities.

(llll) “Virca” shall have the meaning ascribed to such term in the first
paragraph of this Agreement.

(mmmm) “Virca Employment Agreement” shall mean that certain Employment Agreement
executed by and between Virca and HPPI as of June 24, 2014, and any extension,
amendment or renewal thereof.

(nnnn) “Voting Rights Termination Date” shall mean the earlier to occur of
(i) the date that the Supply and License Agreement is terminated or expires, or
(ii) the date on which Mayne Pharma and its Affiliates cease to own ten percent
(10%) or more of the issued and outstanding Equity Securities.

1.2. Additional Definitions. In addition to the foregoing, capitalized terms
used in this Agreement and not otherwise defined in this Article I shall have
the meanings so given to such terms herein.

1.3. Amendment and Replacement of the Original EHA. The parties hereby agree
that this Agreement, upon full execution hereof by all of the parties, shall
amend, restate and replace the Original EHA in its entirety from and after the
Effective Date.

ARTICLE II.

LOCK-UP

2.1. Mayne and HPLLC (each a “Lock-Up Holder” and, collectively, the “Lock-Up
Holders”) agree that, during the period beginning on and including the Original
Effective Date through and including the date that is the first anniversary of
the Original Effective Date (the “Lock-Up Period”), each of them will not,
directly or indirectly:

(a) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise Transfer of any shares of the Equity
Securities or any securities convertible into or exercisable or exchangeable in
Equity Securities, whether now owned or hereafter acquired by the Lock-Up
Holders or with respect to which the Lock-Up Holders has or hereafter acquires
the power of disposition, or

(b) enter into any swap or other agreement, arrangement or transaction that
Transfers to another, in whole or in part, directly or indirectly, any of the
economic consequence of ownership of any Equity Securities or any securities
convertible into or exercisable or exchangeable for any Equity Securities,

 

11



--------------------------------------------------------------------------------

(c) whether any transaction described in clause (a) or (b) above is to be
settled by delivery of Equity Securities, other securities, in cash or
otherwise, or publicly announce any intention to do any of the foregoing.

2.2. Notwithstanding the provisions set forth in Section 2.1, the Lock-Up
Holders may, without the prior written consent of the other parties, Transfer
any Equity Securities or any securities convertible into or exchangeable or
exercisable for Equity Securities to an Affiliate of such Lock-Up Holder if such
Transfer is not for value; provided, however, that in the case of any Transfer
described above, it shall be a condition to the Transfer that (a) the transferee
executes and delivers to the parties hereto not later than one (1) Business Day
prior to such Transfer, a written agreement, in substantially the form of this
Agreement and otherwise satisfactory in form and substance to the parties
hereto, (b) in the case of a Transfer pursuant to this clause, no filing under
Section 16(a) of the Exchange Act reporting a reduction in beneficial ownership
of shares of Equity Securities or any securities convertible into or exercisable
or exchangeable for Equity Securities shall be required to be made during the
Lock-Up Period (as the same may be extended as described above) and (c) no
voluntary filing with the Commission or other public report, filing or
announcement shall be made in respect of such Transfer during this Lock-Up
Period.

ARTICLE III.

OWNERSHIP CAP

3.1. Ownership Cap. Each of HPLLC, Mayne Pharma, FEO and Virca agrees
that during the Lock-Up Period, it or he, together with its or his respective
Affiliates, shall not own shares of Equity Securities which would result in it
or him owning more than forty-nine and one-half percent (49.5%) of the Common
Stock on a Fully Diluted basis other than Mayne Pharma as a result of the 2015
Private Placement and the 2015 Warrant.

3.2. Remedy.

(a) In the event of a breach of Section 3.1 which results from the involuntary
action of such breaching party, such breaching party shall, within ten
(10) Business Days, Transfer, with or without consideration or compensation
therefor, that certain number of shares of Equity Securities for consideration
to accomplish compliance with Section 3.1.

(b) In the event of a breach of Section 3.1 which results from the voluntary
action of such breaching party or from the noncompliance of the breaching party
with Section 3.2(a), such breaching party shall automatically, and without
further action, forfeit and Transfer to HPPI, without consideration or
compensation therefor, that certain number of shares of Equity Securities to
accomplish compliance with Section 3.1.

(c) Such breaching party agrees to execute any documentation necessary to
accomplish the foregoing and to provide such further assurances for the
performance thereof. Such breaching party shall also tender the necessary
certificates evidencing such Equity Securities duly endorsed to HPPI to
accomplish such remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE IV.

PREEMPTIVE RIGHTS AND RESTRICTIONS

4.1. First Right of Mayne Pharma and HPLLC. Each of Mayne Pharma and its
Affiliates (collectively the “Mayne Pharma Group”) and HPLLC and its Affiliates
(collectively the “HPLLC Group”) shall have the right of first refusal to
purchase its Pro Rata Share (as defined below) of all (or any part) of any New
Securities (as defined below) that HPPI may from time to time issue after the
Effective Date. Each of Mayne Pharma Group’s or HPLLC Group’s “Pro Rata Share”
for purposes of this Section 4.1 is equal to the ratio of (a) the number of
shares of Common Stock on a Fully Diluted basis which the Mayne Pharma Group or
the HPLLC Group, as applicable, is deemed to hold immediately prior to the
issuance of such New Securities to (b) the total number of shares of outstanding
Common Stock on a Fully Diluted basis immediately prior to the issuance of the
New Securities.

4.2. Preference to Certain Accredited Investors. For a period from the Effective
Date until the second anniversary of the Effective Date, and solely with respect
to Private Offerings made during that period, Mayne Pharma shall have the right
to introduce Accredited Investors to HPPI, and HPPI shall accept the
subscriptions of such Accredited Investors instead of the subscriptions of other
investors until such Accredited Investors introduced by Mayne Pharma have
purchased fifty percent (50%) of the Equity Securities being sold pursuant to
such Private Offering. At least fifteen (15) Business Days before first
circulating offering material for such Private Offering to investors, HPPI shall
provide Mayne Pharma a complete and accurate copy of such offering material.
Mayne Pharma may, from time to time during the Private Offering, provide HPPI
the name and contact information of Accredited Investors that Mayne Pharma
desires to introduce to an investment opportunity in HPPI. HPPI agrees that upon
Mayne Pharma providing HPPI the name and contact information of any such
Accredited Investor, HPPI will promptly send such Accredited Investor all
offering material, shall answer all inquiries of such Accredited Investor and
make a senior management executive available to discuss HPPI with such
Accredited Investor. Mayne Pharma agrees that it shall not be due or paid any
commission or fee in connection with the introduction of such Accredited
Investor.

4.3. New Securities. “New Securities” shall mean any Common Stock or Preferred
Stock, whether now authorized or not, whether issued pursuant to a Public
Offering or Private Offering, and options, warrants, restricted stock units or
other rights to purchase or acquire such Common Stock or Preferred Stock, and
securities of any type whatsoever that are, or may become, convertible or
exchangeable into such Common Stock or Preferred Stock; provided, however, that
the term “New Securities” does not include:

(a) any securities or Equity Securities granted, issued or issuable pursuant to
any Stock Grant Plan approved by (i) the Board and (ii) Stockholders who hold
Equity Securities entitling such Stockholders to voting rights; provided,
however, that any such securities or Equity Securities, as the case may be, have
been granted or issued under a Stock Grant Plan approved in compliance with
Section 4.9(b) hereof;

(b) any shares of the Common Stock issued pursuant to (i) the HPLLC Stock
Purchase Agreement, (ii) the Debt Forgiveness Agreement or (iii) any warrants
issued to HPLLC in connection with the Debt Forgiveness Agreement;

 

13



--------------------------------------------------------------------------------

(c) any securities issued pursuant to (i) the Mayne Pharma Purchase Agreement,
(ii) the conversion of any preferred stock issued to Mayne Pharma in connection
with the Mayne Pharma Purchase Agreement, (iii) any warrants issued to the Mayne
Pharma in connection with the Mayne Pharma Purchase Agreement, (iv) the 2015 SPA
or (v) the 2015 Warrant;

(d) any shares of the Common Stock or Preferred Stock issued in connection with
any stock split or stock dividend or similar event; or

(e) any securities issued (i) in connection with the establishment of credit
facilities, (ii) pursuant to the acquisition of another Person by HPPI’s
consolidation, merger, purchase of all or substantially all of the assets, or
other reorganization in which HPPI acquires, in a single transaction or series
of related transactions, all or substantially all of the assets of such other
Person or at least fifty-one percent (51%) or more of the voting power of such
other Person or at least fifty-one percent (51%) or more of the equity ownership
of such other Person or (iii) pursuant to acquisitions or strategic
transactions, provided that any such issuance shall only be to a Person (or to
the equity holders of such Person) which is, itself or through its subsidiaries,
an operating company or an owner of an asset in a business synergistic with the
business of HPPI and shall provide to HPPI significant additional benefits in
addition to the investment of funds, but shall not include (except as set forth
above) a transaction in which HPPI is issuing securities for the purpose of
raising capital or to a Person whose primary business is investing in
securities; provided, however, that the applicable transaction set forth in
(i) through (iii) herein has been unanimously approved by the disinterested
members of the Board.

4.4. Procedures.

(a) In the event that HPPI proposes to undertake an issuance of New Securities,
it shall give each of Mayne Pharma and HPLLC written notice of its intention to
issue New Securities (“Notice”), describing the type of New Securities, whether
the offering is private or public, and the price and the general terms upon
which HPPI proposes to issue such New Securities.

(b) Each of Mayne Pharma and HPLLC shall have fifteen (15) days from the date of
mailing of any such Notice (the “Applicable Period”) to agree in writing that
Mayne Pharma and/or members of the Mayne Pharma Group or HPLLC and/or members of
the HPLLC Group, as applicable, shall purchase all or a portion of its Pro Rata
Share of the New Securities for the price and upon the general terms specified
in the Notice by giving written notice to HPPI and stating therein the quantity
of New Securities to be purchased, and HPPI shall so sell such New Securities to
the Mayne Pharma Group and to the HPLLC Group.

(c) With respect to the issuance of shares of New Securities for which either
Mayne Pharma or HPLLC has not exercised its right pursuant to this Section 4.4
within the Applicable Period, HPPI shall have one hundred twenty (120) days
after the Applicable Period to contract to sell such New Securities at a price
and upon general terms not more favorable to the purchasers thereof than
specified in the original Notice. Except with respect to the sale of additional
New Securities to Mayne Pharma or HPLLC set forth in Section 4.4(d), if HPPI has
not contracted to sell such New Securities within such one hundred twenty
(120) day period, HPPI shall not thereafter issue or sell any New Securities
without again first offering such New Securities to Mayne Pharma and HPLLC
pursuant to this Section 4.4.

 

14



--------------------------------------------------------------------------------

(d) If the Mayne Pharma Group has exercised its right to purchase its full Pro
Rata Share of New Securities, HPPI shall, within two (2) Business Days of the
end of said one hundred twenty (120) day period, give Mayne Pharma written
notice of the number of shares of New Securities for which subscriptions have
not been received and accepted, or that the offering was fully subscribed. The
Mayne Pharma Group shall thereupon have the additional right to purchase up to
that number of New Securities for which subscriptions have not been received and
accepted; provided, however, during the Lock-Up Period, any purchase of New
Securities by the Mayne Pharma Group purchased under Section 4.1 through
Section 4.4 shall be made subject to Section 3.1.

4.5. Restrictions on Creating and Issuing New Securities. HPPI shall not,
without first obtaining the written consent of Mayne Pharma create, issue, or
authorize the creation or issuance of, any Equity Security that is senior to the
Common Stock or any security convertible into such security.

4.6. Termination. The rights and obligations in Section 4.1 through Section 4.5
shall terminate upon the earlier to occur of: (a) with respect to the Mayne
Pharma Group, the date that the Mayne Pharma Group collectively owns less than
ten percent (10%) of the Common Stock on a Fully Diluted basis; or (b) with
respect to the HPLLC Group, the date that the HPLLC Group collectively owns less
than ten percent (10%) of the Common Stock on a Fully Diluted basis.

4.7. Restrictions on Virca. Virca agrees that with respect to any option,
warrant, restricted stock unit or other right to acquire Equity Securities which
he holds or may hereafter hold, (a) such option, warrant, restricted stock unit
or other right shall not be transferrable by Virca, except upon his death or
operation of law, and Virca shall not Transfer the same, and (b) Virca shall not
become vested, either in whole or in part, in such option, warrant, restricted
stock unit or other right to acquire Equity Securities until the earlier to
occur of (i) September 3, 2016, (ii) the receipt of written notice of acceptance
for the filing of a new drug application by HPPI for the Product in the Field by
the Relevant Regulatory Authority, or (iii) to the extent provided in the
applicable award agreement, upon his death or disability. Virca acknowledges and
agrees that any option, warrant, restricted stock unit or other right to acquire
Equity Securities issued to him by HPPI shall carry a legend describing the
restriction herein.

4.8. Restrictions on FEO. HPPI and FEO each agree that HPPI shall not make, and
FEO shall not receive, any grant, award or compensation under the EIP, or other
grant, award or issuance of any Equity Security, until after the Performance
Goal Date.

4.9. Stock Grant Plans; Equity Incentive Plan.

(a) The parties acknowledge that the Board has heretofore approved the EIP,
which initially authorized the issuance of up to 32,583,475 shares of Common
Stock (the “Initial EIP”), and the terms and conditions thereof, and that the
Initial EIP was heretofore submitted to and approved by the Stockholders who
have voting rights.

 

15



--------------------------------------------------------------------------------

(b) For so long as either HPLLC or Mayne Pharma owns more than forty percent
(40%) of the outstanding Common Stock on a Fully Diluted basis, without the
approval of either, or both as the case may be, Mayne Pharma and HPLLC (which
approval in either case may be withheld or delayed in the sole discretion of
Mayne Pharma and HPLLC, respectively), HPPI shall not: (i) increase the number
of shares authorized under the EIP beyond the Initial EIP, (ii) amend, modify or
supplement the terms and conditions of the EIP or the Initial EIP,
(iii) approve, adopt or authorize any Stock Grant Plan, or (iv) issue, grant or
award any securities or Equity Securities pursuant to the Initial EIP and the
EIP which, when taken together with any other securities or Equity Securities
issued, granted or awarded pursuant to the Initial EIP and the EIP after the
Effective Date, would result in (including, without limitation, upon the full
exercise of any such securities) the issuance, grant or award of more than Five
Million (5,000,000) shares of Common Stock in the aggregate.

(c) Each of HPPI, HPLLC, FEO, Virca and Mayne Pharma agrees that all awards that
are included in the Initial EIP (including those awarded to Virca) are subject
to a restriction on exercise or Transfer until the earlier occur of
(i) September 3, 2016, or (ii) the receipt of written notice of acceptance for
the filing of a new drug application by HPPI for the Product in the Field by the
Relevant Regulatory Authority. Each of HPPI, HPLLC, FEO, Virca and Mayne Pharma
acknowledges and agrees, however, that if an increase in the EIP beyond the
Initial EIP is approved in accordance with Section 4.9(b), such additional
awards beyond the Initial EIP shall not be subject to the foregoing restrictions
on exercise or Transfer unless the Board expressly otherwise provides therefor.

ARTICLE V.

VOTING AGREEMENT, BOARD COMPOSITION AND BOARD MATTERS

5.1. Directors, Number of Directors and Mandatory Voting Requirement.
Immediately following the Effective Date, HPPI has five (5) Directors: FEO,
Samuel Sears, Jr., Stefan James Cross, Dana Ono and Mark Watson. From and after
the Effective Date until the Voting Rights Termination Date, the parties hereto
agree that no action shall be taken to increase or decrease the number of
Directors except with the unanimous approval of the Board. From and after the
Effective Date until the Voting Rights Termination Date, HPLLC, and any
transferee thereof permitted hereunder, agrees (and shall cause any Affiliate)
to vote any shares of Equity Securities they may own from time to time, in favor
of the Mayne Pharma Director(s) (as defined below) at each meeting of
Stockholders at which Directors are elected, or execute a written consent of
Stockholders in favor of the Mayne Pharma Director(s), in the manner necessary
to elect such Mayne Pharma Director(s), with the Mayne Pharma Director(s) being
designated by Mayne Pharma, as provided in Section 5.3 hereof.

5.2. Vacancies on the Board. If any Mayne Pharma Director ceases to hold such
position as a Director for any reason while the mandatory voting requirements
provided for in Section 5.1 remain in effect, Mayne Pharma shall have the right
to designate a replacement Mayne Pharma Director nominee, and at Mayne Pharma’s
request and option, HPPI shall within five (5) Business Days of receipt of
notice of such designation, cause the Board to name and elect such nominee as
the new Mayne Pharma Director to fill the vacancy of the seat held by the prior
Mayne Pharma Director. If the Board shall not have so named and elected such
replacement Mayne Pharma Director nominee within ten (10) Business Days of
HPPI’s original

 

16



--------------------------------------------------------------------------------

receipt of notice of designation from Mayne Pharma, Mayne Pharma shall have the
right to circulate a written consent of Stockholders to elect such Mayne Pharma
Director, or call (or require the calling of), by written request to HPPI, a
special Stockholders meeting to elect such Mayne Pharma Director. HPLLC, and any
transferee thereof permitted hereunder, agree (and shall cause any Affiliate) to
vote any shares of Equity Securities it may own from time to time to elect the
replacement Mayne Pharma Director so nominated, or to sign and return to Mayne
Pharma such written consent (within five (5) days of receipt thereof), as the
case may be. In the event that Mayne Pharma takes action as a stockholder of
HPPI to enforce its right under this Section 5.2, HPPI agrees to take all
actions necessary for the calling of any such special meeting of the
Stockholders as soon as practicable after its receipt of such written request
from Mayne Pharma, and in any event in accordance with any time limitations set
forth in the Bylaws. At any such special meeting of the Stockholders called
pursuant to this Section 5.2, Mayne Pharma, in its sole discretion, shall have
the right to designate or appoint the chairman of such special meeting.

5.3. Method of Designating Directors. From and after the Original Effective
Date, until the Voting Rights Termination Date, Mayne Pharma shall have the
right to designate one (1) Director nominee to serve on the Board. If at any
time, the number of the Board is increased to seven (7) or more Directors, then
for so long as there are seven (7) or more Directors, Mayne Pharma shall have
the right to designate an additional Director nominee to serve on the Board, for
a total of two (2) Directors (together, the “Mayne Pharma Directors” and
individually, each a “Mayne Pharma Director”). Mayne Pharma shall nominate only
an individual who is an officer, director or senior employee of Mayne Pharma.
Prior to or at any election of Directors, Mayne Pharma shall notify HPPI, HPLLC,
and the Director(s) of the individual Mayne Pharma desires to nominate for
election.

5.4. Replacement of FEO and Virca. Except as set forth in Section 5.5, until the
Voting Rights Termination Date, any replacement or removal of FEO or Virca shall
require the unanimous approval of all Directors other than FEO, in the case of
his replacement.

5.5. Majority Independent Board.

(a) Each party hereto agrees that it will use its diligent good faith efforts
(which efforts shall include, without limitation, not taking any action, as part
of a “group” (as defined in Section 13(d) of the Exchange Act) with any other
Person or Persons to amend or modify the terms of HPPI’s certificate of
incorporation and Bylaws, each as amended and/or restated at the applicable
time, to circumvent the requirements of this Section 5.5) to ensure that the
Board consists of a majority of Independent Directors, regardless of whether any
Stockholder may at any time own more than fifty percent (50%) of the outstanding
or Fully Diluted Common Stock. This Section 5.5 shall automatically terminate
and be null and void and of no further force and effect upon the date that a
single Stockholder owns ninety percent (90%) or more of the Common Stock. Each
party hereto agrees to vote for Directors as follows: (i) if neither Mayne
Pharma nor HPLLC own a majority of shares of Common Stock, the parties agree to
vote for the Board in its current composition (unless otherwise mutually agreed
upon by Mayne Pharma and HPLLC); provided, however, that if while this clause
(i) is still in effect any Director (other than a Mayne Pharma Director) ceases
to serve on the Board for any reason, including, without limitation, on account
of such Director’s death, disability, or resignation, the resulting

 

17



--------------------------------------------------------------------------------

vacancy on the Board shall be filled by the Board pursuant to the Bylaws, and
each of Mayne Pharma and HPLLC agrees to vote its Equity Securities in favor of
the election of any such replacement Director at any subsequent meeting of the
stockholders until this clause (i) is no longer in effect or until such
replacement Director is no longer serving on the Board, whichever occurs first;
and (ii) if either Mayne Pharma or HPLLC owns more than fifty percent (50%) of
the Common Stock, such party agrees that it will vote for and maintain a Board
controlled by Independent Directors.

(b) For the avoidance of doubt, if either Mayne Pharma or HPLLC owns more than
fifty percent (50%) of the outstanding Common Stock, then (i) such party may, in
its sole discretion but acting in accordance with Section 5.5(f) hereof, remove
and replace any Director, including Chairman of the Board, provided that such
party maintains a Board controlled by Independent Directors pursuant to
Section 5.5(a) of this Agreement and (ii) Section 5.4 of this Agreement shall
automatically terminate and be null and void and of no further force and effect.
Mayne Pharma agrees that while this Agreement is in effect, it shall not act in
concert as part of a “group” (as defined in Section 13(d) of the Exchange Act)
with any other Person or Persons to own or control more than fifty percent
(50%) of the outstanding Common Stock.

(c) If HPPI does not satisfy the Performance Goal, then for One Hundred Fifty
(150) days after the Performance Goal Date, (i) Mayne Pharma shall have the
right to appoint a majority of the Directors in its sole discretion (subject to
the proviso below in this Section 5.5(c)), and the parties hereto agree to vote
any shares of Equity Securities they may own in favor of (x) the removal of any
current Directors determined by Mayne Pharma in its sole discretion and/or
(y) the election of any replacement Directors nominated or designated by Mayne
Pharma, in carrying out Mayne Pharma’s rights under this Section 5.5(c), and
(ii) Section 5.4 of this Agreement shall automatically terminate and be null and
void and of no further force and effect; provided that, unless or until the
Independent Board Requirement has automatically terminated as provided in
Section 5.5(d) of this Agreement, any exercise of Mayne Pharma’s rights under
this Section 5.5(c) shall be subject to the Independent Board Requirement.

(d) If, at any time this Agreement is in effect (subject to the proviso below in
this Section 5.5(d)), there is a material breach of a Transaction Document by
any party other than Mayne Pharma, and such party fails to remedy such breach
within thirty (30) days of receipt of notice from Mayne Pharma of such breach,
then (i) the Independent Board Requirement shall automatically terminate and be
null and void and of no further force and effect, and the parties hereto shall
no longer be required to maintain a Board consisting of a majority of
Independent Directors, (ii) Mayne Pharma shall have the right to freely vote its
Equity Securities in its discretion (in the removal, replacement and election of
Directors or otherwise), subject to the terms of HPPI’s certificate of
incorporation and Bylaws, each as amended and/or restated at the applicable
time, and applicable laws, rules and regulations, and (iii) Section 5.4 of this
Agreement shall automatically terminate and be null and void and of no further
force and effect; provided, however, that, notwithstanding anything to the
contrary contained herein, the parties hereto acknowledge and agree that (x) the
failure by HPPI to achieve the Performance Goal shall not be deemed a “material
breach” of a Transaction Document for purposes of this Section 5.5(d) and
(y) this Section 5.5(d) shall automatically terminate and be null and void and
of no further and effect (A) following the election or appointment of a New
Board or (B) upon the date that Mayne Pharma no longer holds at least forty
percent (40%) of the outstanding Common Stock.

 

18



--------------------------------------------------------------------------------

(e) If, at any time this Agreement in in effect and FEO is serving as Chairman
of the Board, FEO is removed as a Director under Section 5.5(b), (c) or
(d) hereof, then Mayne Pharma shall have the right to demand by written notice
FEO’s resignation as Chairman of the Board, and he shall submit to HPPI, with a
copy to Mayne Pharma, such written resignation within three (3) Business Days
after his receipt of such notice from Mayne Pharma.

(f) If either Mayne Pharma or HPLLC exercises its right to remove or replace any
Director pursuant to Section 5.5(b) hereof (such party so exercising such right
shall be referred to herein as the “Exercising Party”), the Exercising Party,
acting alone in its sole discretion, shall have the right, upon its execution of
a written consent of the stockholders of HPPI, to (i) remove any current
Director determined by the Exercising Party in its sole discretion and/or
(ii) to elect any replacement Director nominated or designated by the Exercising
Party, in its sole discretion, for filling any vacancy on the Board or
otherwise. The Exercising Party shall deliver any such written consent to HPPI
as soon as practicable after the execution or effectiveness of such written
consent. Alternatively, the Exercising Party shall have the right, upon its
written request to HPPI, to call (or require the calling of) a special meeting
of the Stockholders for the purpose or purposes of considering and voting on
(x) the removal of any such current Director determined by the Exercising Party
in its sole discretion and/or (y) the election of any such replacement Director
nominated or designated by the Exercising Party, in its sole discretion, for
filling any vacancy on the Board or otherwise. HPPI agrees to take all actions
necessary for the calling of any such special meeting of the Stockholders as
soon as practicable after its receipt of such written request from the
Exercising Party, and in any event in accordance with any time limitations set
forth in the Bylaws. At any such special meeting of the Stockholders called
pursuant to this Section 5.5(f), the Exercising Party, in its sole discretion,
shall have the right to designate or appoint the chairman of such special
meeting.

(g) If Mayne Pharma exercises its right to remove or replace any Director
pursuant to Section 5.5(c) hereof, Mayne Pharma shall have the right (i) to
deliver to HPLLC a written consent of the Stockholders approving the removal of
any current Director determined by Mayne Pharma in its sole discretion and/or
the election of any replacement Director nominated or designated by Mayne
Pharma, in its sole discretion, for filling any vacancy on the Board or
otherwise, or (ii) to call (or require the calling of), upon written request to
HPPI, a special meeting of the Stockholders for purposes of removing any such
current Director and/or nominating or designating for election any such
replacement Director. HPLLC, and any transferees thereof permitted hereunder,
agree (and shall cause any of its Affiliates) (x) to sign and deliver to Mayne
Pharma such written consent of the Stockholders described in this Section 5.5(g)
within five (5) days of receipt thereof or (ii) to vote any shares of Equity
Securities it or they may own from time to time to remove any such current
Director and/or elect any such replacement Director nominated or designated by
Mayne Pharma at any such special meeting. HPPI agrees to take all actions
necessary for the calling of any such special meeting of the Stockholders as
soon as practicable after its receipt of such written request from Mayne Pharma,
and in any event in accordance with any time limitations set forth in the
Bylaws. At any such special meeting of the Stockholders called pursuant to this
Section 5.5(g), Mayne Pharma, in its sole discretion, shall have the right to
designate or appoint the chairman of such special meeting.

(h) To secure the obligations of HPLLC to vote its Equity Securities in
accordance with (but solely in connection with the matters set forth in)
Section 5.5(c) and

 

19



--------------------------------------------------------------------------------

Section 5.5(g), HPLLC hereby irrevocably appoints the executive officers of
Mayne Pharma, or any of them from time to time, or their designees, as HPLLC’s
true and lawful proxy and attorney, with the power to act alone and with full
power of substitution, to vote or otherwise act with respect to (including,
without limitation, by executing any written consent of the Stockholders) all of
the Equity Securities held by HPLLC consistent with Section 5.5(c) and
Section 5.5(g) and on behalf of HPLLC, at any meeting of the Stockholders
(whether annual or special and whether or not an adjourned or postponed meeting)
or by written consent of the Stockholders in lieu of any such meeting. The proxy
and power granted by HPLLC pursuant to this Section 5.5(h) are coupled with an
interest and are given to secure the performance of HPLLC’s duties under
Section 5.5(c) and Section 5.5(g). Each such proxy and power will be irrevocable
for so long as Section 5.5(c) is in effect. To the extent permitted under
applicable law, such proxy and power shall be binding on any Person to whom
HPLLC may transfer any of its Equity Securities. Such proxy and power, so long
as any party hereto is an individual, will survive the death, incompetency and
disability of such party or any other individual holder of the Equity Securities
and, so long as any party hereto is an entity, will survive the merger or
reorganization of such party or any other entity holding any Equity Securities
currently held by HPLLC. HPLLC hereby revokes all other proxies and powers of
attorney with respect to its Equity Securities that may have heretofore been
appointed or granted, and no subsequent proxy or power of attorney shall be
given or granted (and if given or granted, shall not be effective) with respect
to its Equity Securities prior to the termination of this Agreement.

(i) The parties agree that if any Director (other than FEO) is removed from such
position by reason of any provision of this Section 5.5, any Equity Securities
previously issued to such Director under a Stock Grant Plan which are subject to
vesting shall continue to vest following such Director’s removal, and any such
vested grants shall remain outstanding until exercised, terminated, sold,
transferred and/or disposed of pursuant to their respective terms.

5.6. Legend. From and after the Original Effective Date, all certificates or
other instruments representing Equity Securities held by any party hereto shall
bear a legend which shall state:

“The securities represented by this certificate are subject to that certain
Equity Holders Agreement, dated as of June 24, 2014, as the same may be amended
from time to time, pursuant to the terms of which the transfer of such
securities is restricted. Such Equity Holders Agreement also provides for
various other limitations and obligations, and all of the terms thereof are
incorporated by reference herein. A copy of such Equity Holders Agreement has
been filed in the registered office of the company where the same may be
inspected daily during business hours by any stockholder of record of the
company.”

5.7. Fundamental Transactions. Before the Board holds any vote, or submits any
decision for approval or consent, regarding a Fundamental Transaction (including
any Fundamental Transaction involving HPLLC, Mayne Pharma and/or their
respective Affiliates), the Board must engage a reputable, qualified financial
advisor, the identity of which shall be agreed upon by the Board, to render an
opinion to the Board before such vote or decision as to whether such Fundamental
Transaction is fair, reasonable and in the best interests of the Stockholders.

 

20



--------------------------------------------------------------------------------

5.8. Provision of Financial Statements. The Chief Executive Officer and/or
President of HPPI shall deliver, or cause to be delivered, to the Board
financial statements no later than the fifth (5th) calendar day of each calendar
month, and such financial statements shall present fairly, in all material
respects and consistent with past practices, the financial condition of HPPI,
including the present amount of operational cash on hand with HPPI.

5.9. Amendments to Certificate of Incorporation or Bylaws. Except for actions
taken to effectuate the amendments to HPPI’s certificate of incorporation and
the Bylaws contemplated by the 2015 SPA, HPLLC hereby covenants and agrees that
it will not take any action to (i) alter, amend, change, add to, repeal, impair
or diminish, in any way, any provision of HPPI’s certificate of incorporation or
the Bylaws which reference or pertain to this Agreement or (ii) otherwise make
any amendment, or add any provision, to HPPI’s certificate of incorporation or
the Bylaws that would impair or diminish, in any way, any right of the Investor
under this Agreement.

ARTICLE VI.

RIGHT OF FIRST REFUSAL

6.1. Mayne Pharma Right of First Refusal. If either FEO or Virca or any
transferees of FEO or Virca permitted under Section 6.2 (each, a “Selling
Stockholder”) desires to Transfer any of the Common Stock held personally of
record by him or it, as the case may be, to any Person, he or it shall first
make an offer to sell all of such shares that he or it desires to Transfer (but
not less than all of such shares) to Mayne Pharma for the purchase price per
share and on the terms hereinafter set forth. Such offer shall be in writing and
shall specify the nature of the Transfer in which the Selling Stockholder
desires to engage, including the name or names of the other party or parties to
such proposed transaction and the terms thereof, including the purchase price
and payment terms, if any, and shall have attached a written copy of the
proposed offer to or from the other party or parties to the proposed
transaction. Mayne Pharma may irrevocably accept the offer as to all, but not
less than all, of the shares, in writing within twenty (20) days after receipt
thereof. Notwithstanding the foregoing, the restrictions set forth in this
Section 6.1 shall not apply to any Common Stock that is an FEO Indirect Share as
long as such Common Stock is an FEO Indirect Share.

6.2. Permitted Transfers. The rights granted to Mayne Pharma pursuant to
Section 6.1 shall not apply to (a) Transfers as a bona fide gift or gifts for
tax or estate planning purposes to the spouse, siblings, parents, children or
grandchildren of FEO or Virca, or any trust of which any of the foregoing are
beneficiaries (provided that any donee thereof agrees in writing to be bound by
the terms of this Agreement), (b) Transfers pursuant to a valid divorce decree
or by will or intestate succession upon death (provided that any recipient
thereof agrees in writing to be bound by the terms of this Agreement), or
(c) Transfers to FEO or Virca pursuant to the exercise of, or vesting in, any
stock option, warrant, restricted stock unit, or other right issued pursuant to
the EIP or other stock option or incentive plan of HPPI, provided that the
Common Stock received upon such exercise or vesting shall remain subject to the
rights of Mayne Pharma provided for in this Agreement.

 

21



--------------------------------------------------------------------------------

6.3. Purchase by Mayne Pharma. If a Selling Stockholder offers to sell his
Common Stock to Mayne Pharma pursuant to Section 6.1 above, then each party
hereto agrees to vote its shares of Common Stock, including with respect to the
Selling Stockholder, the shares that are offered for sale by the Selling
Stockholder, at any meeting of the Stockholders in order to approve any
corporate action that may be required to be taken by HPPI or its officers or
Directors in order to enable Mayne Pharma to purchase any or all of the shares
of Common Stock offered by the Selling Stockholder.

6.4. Purchase Price and Terms. The purchase price and terms of payment set forth
in any offer by a Selling Stockholder under Section 6.1 shall be identical to
any offer given or received by such Selling Stockholder to or from a proposed
third-party purchaser, except that if the consideration to be paid the Selling
Stockholder by such proposed third-party purchaser consists in whole or in part
of property (rather than cash), the purchaser(s) hereunder may transfer cash or
other property of similar kind and equivalent value to the Selling Stockholder
in payment for his shares of Common Stock. If a Selling Stockholder desires to
pledge, give or otherwise encumber his shares of Common Stock, or make such
other Transfer where the consideration for such Transfer is other than cash,
then the purchase price for each share of Common Stock sold to Mayne Pharma
pursuant to Section 6.1 of this Agreement shall be equal to the average closing
price of the Common Stock as reported on the OTC Bulletin Board, OTCQB
Marketplace or any exchange on which the Common Stock is then traded for the
twenty (20) day trading period ending on the trading date immediately prior to
the date of acceptance by Mayne Pharma of the offer set forth in Section 6.1
(the “Price Per Share”). The terms of payment of any purchase price determined
by reference to the Price Per Share shall be payable twenty-five percent
(25%) at the Closing (as defined herein), and then the balance in twelve
(12) quarterly installments of equal principal amounts plus accrued interest at
a rate of the Prime Rate plus five percent (5%) beginning on the first (1st) day
of the calendar quarter immediating following the Closing; provided, however,
that Mayne Pharma may, at its sole discretion, prepay any or all amounts due
under such payment without penalty therefor.

6.5. Acceptance of Offers. Any offer made pursuant to Section 6.1 may be
accepted by Mayne Pharma within the time provided for acceptance of such offer
by Mayne Pharma giving written notice of its irrevocable acceptance to the
Person making the offer. An offer shall be deemed to be rejected unless written
notice of acceptance of the offer has been received by the Person making the
offer prior to the expiration of the time for acceptance set forth in
Section 6.1 hereof.

6.6. Closing of Purchase. If any of the shares of Common Stock included in the
offers made by the Selling Stockholder pursuant to Section 6.1 of this Agreement
are accepted for purchase, then such shares shall be sold by the Selling
Stockholder to Mayne Pharma, accepting such offers. The closing of the purchase
shall take place at the principal office of HPPI or at such other place as the
parties may agree, not more than thirty (30) days after the date of the notice
of the acceptance of an offer made pursuant to Section 6.1 hereof (the
“Closing”). The purchase price for all shares of Common Stock sold pursuant to
Section 6.1 hereof shall be paid in accordance with the terms of payment
determined as set forth in Section 6.4 above. The Selling Stockholder shall
represent and warrant to the purchasers that he is conveying to them such
shares, with full warranties of title, free and clear of any claims, options,
charges, encumbrances or rights of others, except as may be created by this
Agreement.

 

22



--------------------------------------------------------------------------------

6.7. Release from Restriction. If Mayne Pharma rejects the offer, fails to
accept the offer in writing within thirty (30) days after receipt thereof, or
elects to purchase some but not all of the shares of Common Stock offered by the
Selling Stockholder pursuant to Section 6.1, then for a period of ninety
(90) days after said thirty (30) day period, the shares of Common Stock subject
to the offer which are not elected for purchase by Mayne Pharma and are desired
to be Transferred by the Selling Stockholder may be Transferred only to such
described party or parties and on the terms and conditions therein described,
but on no more favorable terms, all as described in the offer pursuant to
Section 6.1. After said ninety (90) day period, such shares shall remain subject
to all terms and conditions of this Article VI. Any third party or parties
purchasing shares of Common Stock pursuant to this Agreement shall be required
to execute a counterpart of this Agreement. If a Selling Stockholder shall fail
to complete such proposed Transfer within ninety (90) days following the
expiration of the time provided in this Agreement for acceptance of the final
offer made pursuant to Section 6.1 above, then such shares of Common Stock shall
again be subject to all of the restrictions set forth in Section 6.1 and
elsewhere in this Agreement.

ARTICLE VII.

PERFORMANCE GOAL

7.1. Performance Goal Generally.

(a) HPPI agrees to use commercially reasonable efforts to implement the
Development Plan and commercialize the Product as soon as practicable and
consistent with the Supply and License Agreement. The parties agree that HPPI
shall satisfy the Performance Goal; provided, however, that satisfying the
Performance Goal shall be subject to the terms and conditions provided herein
and that HPPI shall grant to Mayne Pharma and HPLLC equivalent registration
rights if any such registration rights are granted in connection with the
satisfaction of the Performance Goal.

(b) Each of HPLLC and FEO acknowledges and agrees that (i) the Performance Goal
is fair, reasonable and attainable and (ii) the remedies to which each is
subject, whether in this Agreement or in any other Transaction Document, for the
failure by HPPI to satisfy the Performance Goal are fair and reasonable.

7.2. Surrender of Options; Sale and Forfeiture of Equity Securities; Purchase
Right of Equity Securities. If HPPI fails to satisfy the Performance Goal:

(a) FEO agrees that he shall forfeit all then unvested options, warrants,
restricted stock units, or other right to acquire Equity Securities held
personally of record. Furthermore, Mayne Pharma shall have the right to purchase
by written notice to FEO, delivered within sixty (60) days after such failure,
all Equity Securities, vested options, vested warrants, vested restricted stock
units and the like held personally of record by FEO or otherwise Transferred by
him, at the fair market value as of the date of such resignation or termination.
The fair market value of any issued and outstanding Equity Securities held by
FEO shall be determined by the Price Per Share, and the fair market value of any
vested option or warrant shall equal to (i) the aggregate value of all Equity
Securities determined by the Price Per Share which may be purchased pursuant to
such option or warrant, less (ii) the aggregate exercise price

 

23



--------------------------------------------------------------------------------

to purchase such Equity Securities. Notwithstanding the foregoing, no Common
Stock (including any Common Stock held by HPLLC) that is a FEO Indirect Share
shall be subject to the provisions of this Section 7.2(a) as long as such Common
Stock or is a FEO Indirect Share; and

(b) Mayne Pharma shall have the right, in its sole discretion, to cause HPPI, as
full liquidated damages, to declare by written notice to HPLLC and to Mayne
Pharma that some or all of the HPLLC At Risk Shares shall be forfeited by HPLLC
to HPPI (“Default Notice”). If HPPI makes such election, it shall have waived
and released any and all claims it may have for any damages it may have suffered
as a result of HPPI failing to satisfy the Performance Goal. HPLLC agrees that
upon receipt of such Default Notice electing forfeiture, it shall, without
payment or additional consideration, within two (2) Business Days after receipt
of such Default Notice deliver to HPPI any and all stock certificates in its
possession or control evidencing any of the HPLLC At Risk Shares duly endorsed
for Transfer back to HPPI or accompanied by an executed stock power for Transfer
back to HPPI. Such HPLLC At Risk Shares shall be Transferred back to HPPI free
and clear of all Liens or claims of any nature. HPLLC further agrees upon HPPI
delivering such Default Notice, HPPI shall be entitled to Transfer, and HPLLC
hereby directs HPPI to Transfer, on its stock ledger back to HPPI any and all
HPLLC At Risk Shares. Any of the HPLLC At Risk Shares forfeited to HPPI under
this Section 7.2(b) shall be cancelled on the books and records of HPPI. Any
election and decision made by HPPI pursuant to this Section 7.2(b) shall be made
by the majority approval of the disinterested Directors; provided, however, for
purposes of this Section 7.2(b), FEO shall be deemed to be an interested
Director. Notwithstanding the foregoing in this Section 7.2(b), the provisions
of this Section 7.2(b) shall automatically terminate and be null and void and of
no further force and effect if prior to the achievement of the Performance Goal,
Mayne Pharma has demanded FEO’s resignation as Chairman of the Board, and if FEO
has in fact tendered his resignation, in each case as provided by Section 5.5(e)
hereof.

(c) If FEO or HPLLC, as the case may be, fails to deliver to HPPI or Mayne
Pharma, as the case may be, the certificates or other instruments described in
this Section 7.2, the officers of HPPI, or any of them, are each hereby
appointed as attorney-in-fact for FEO or HPLLC, as the case may be, for the
purpose of complying with this Section 7.2, including Transferring any Equity
Securities, and delivering any of the aforesaid certificates or other
instruments to HPPI or Mayne Pharma, as the case may be, whereupon FEO’s rights
with respect to the Equity Securities shall cease. Such officers shall incur no
liability for such actions described in this Section 7.2(c). This appointment of
the officers as attorney-in-fact is coupled with an interest and such
appointment is irrevocable.

(d) HPPI hereby grants Mayne Pharma the following purchase right (the “Purchase
Right”) to purchase all or any part of the Purchase Right Shares at the Exercise
Price (as defined below) per share and during the Purchase Right Term (as
defined below).

(i) The “Purchase Right Term” shall be the period beginning on the date HPPI
gives the Default Notice and continuing until the sixtieth (60th) day after such
date. This Purchase Right may be exercised regardless of whether HPLLC honors
its obligation to convey the HPLLC At Risk Shares back to HPPI as set forth in
Section 7.2(b) above. If HPLLC does not honor its obligation to convey the HPLLC
At Risk

 

24



--------------------------------------------------------------------------------

Shares back to HPPI, Mayne Pharma shall nevertheless have the right to purchase,
and this Purchase Right shall be for, the Purchase Right Shares predicated upon
the HPLLC At Risk Shares which HPLLC should have conveyed back to HPPI, and each
of HPPI and Mayne Pharma shall have the right to seek specific performance to
require HPLLC to convey the HPLLC At Risk Shares back to HPPI.

(ii) The “Exercise Price” per share of Common Stock shall be equal to the
average closing price of the Common Stock as reported on the OTC Bulletin Board,
OTCQB Marketplace or any exchange on which the Common Stock is then traded for
the twenty (20) day trading period ending on the trading date immediately prior
to the date that Mayne Pharma gives the Notice of Exercise (as defined below).

(iii) This Purchase Right may be exercised by Mayne Pharma at any time prior to
the expiration of the Purchase Right Term, in whole or in part, by delivering
written notice of exercise (the “Notice of Exercise”), duly executed by Mayne
Pharma to HPPI at its principal office, accompanied by payment, in cash by wire
transfer of immediately available funds to the order of HPPI and to an account
designated by HPPI, of the amount obtained by multiplying the number of shares
designated in the Notice of Exercise by the Exercise Price. For purposes hereof,
“Exercise Date” shall mean the date on which all deliveries required to be made
to HPPI upon exercise of this Purchase Right pursuant to this
Section 7.2(d)(iii) shall have been made.

(iv) As soon as practicable (but in no event later than three (3) Business Days)
after the valid exercise of this Purchase Right, in whole or in part, in
accordance with clause (iii) immediately above, HPPI, at its expense, shall
cause to be issued in the name of and delivered to Mayne Pharma a certificate or
certificates (which shall contain appropriate restrictive legends) for the
number of fully paid and non-assessable shares to which Mayne Pharma shall be
entitled upon such exercise. Mayne Pharma shall for all purposes hereof be
deemed to have become the holder of record of such shares on the Exercise Date
irrespective of the date of delivery of such certificate or certificates.

(v) The issuance of the shares upon the exercise of this Purchase Right, and the
delivery of certificates or other instruments representing such shares, shall be
made without charge to Mayne Pharma for any tax or other charge of whatever
nature in respect of such issuance and HPPI shall bear any such taxes in respect
of such issuance.

7.3. Mayne Pharma Remedy on Default. Mayne Pharma shall have the right to
terminate the Supply and License Agreement without damages, penalty, or any
liability whatsoever to any party hereto within five (5) Business Days after
written notice to HPPI or FEO, respectively, if there has not been full
compliance by either party with the applicable provisions of Section 7.2. Mayne
Pharma’s rights under this Section 7.3 are in addition to all other rights and
remedies available under any agreement, at law or in equity. Mayne Pharma and
HPPI agree that the Supply and License Agreement shall be deemed amended to add
the provision of this Section 7.3.

 

25



--------------------------------------------------------------------------------

7.4. Mayne Pharma Exercise of Rights; Covenant Not to Sue. The parties hereto
agree that Mayne Pharma may decide in its sole discretion whether and when to
exercise any of its rights under this Article VII and that it may exercise such
rights for any reason. In consideration of the benefits conferred upon them in
connection with this Agreement, HPPI, HPLLC and FEO each covenant and agree that
he or it will not sue or otherwise assert any claim against Mayne Pharma or any
of its Affiliates as result of Mayne Pharma’s exercise of its rights under this
Article VII or for any act or omission leading up to, causing, or contributing
to the failure to satisfy the Performance Goal, other than acts or omissions
constituting fraud or other willful misconduct.

7.5. No Restrictions. No Transfer under this Article VII shall be subject to the
provisions of Article II, Article III (except that any Transfer under
Section 7.2(b) shall be subject to Article III), Article IV, Article V or
Article VI.

ARTICLE VIII.

TERMINATION

8.1. General. In addition to the specific provisions of this Agreement that
terminate at such time as Mayne Pharma Group collectively owns less than ten
percent (10%) of the Common Stock on a Fully Diluted basis, this Agreement
generally shall terminate:

(a) If HPPI is adjudicated bankrupt, HPPI executes an assignment for benefit of
creditors, a receiver is appointed for HPPI or HPPI is voluntarily or
involuntarily dissolved; or

(b) HPPI, HPLLC and Mayne Pharma expressly agree in writing to terminate this
Agreement.

ARTICLE IX.

REPRESENTATIONS AND WARRANTIES

9.1. Each of the parties represents and warrants to the other parties that each
of the following representations and warranties is true and correct with respect
to itself as of the Original Effective Date.

(a) It is an entity duly incorporated or otherwise organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. It is
neither in violation nor default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. It is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a material adverse effect, and no Action has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(b) It has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its

 

26



--------------------------------------------------------------------------------

obligations hereunder. Its execution, delivery and performance of this Agreement
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary action, and no further approval or
authorization is required by it, its governing board, managers or other body or
any of its stockholders, members or owners in connection herewith. It has duly
executed this Agreement, and this Agreement will constitute a valid and binding
obligation enforceable against itself in accordance with its respective terms.

(c) Its execution, delivery and performance of this Agreement does not and will
not, and its consummation of the transactions contemplated hereby do not and
will not: (i) conflict with or violate any provision of its certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of its properties or assets, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which it is a party or by which any of its
property or asset is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any Governmental Authority to which it is subject
(including federal and state securities laws and regulations), or by which any
of its property or asset is bound or affected.

ARTICLE X.

MISCELLANEOUS

10.1. Notices. All notices, requests, demands and other communications provided
for hereunder shall be in writing and mailed, faxed or delivered to each
applicable party at the addresses set forth on Exhibit A hereto or at such other
address as to which such party may inform the other parties in writing in
compliance with the terms of this Section 10.1. All such notices, requests,
demands and other communications shall, when mailed (which mailing must be
accomplished by first class mail, postage prepaid; express overnight courier
service; or registered mail, return receipt requested) or transmitted by
facsimile, be effective three (3) days after deposited in the mails or upon
transmission by facsimile, respectively, addressed as aforesaid, unless
otherwise provided herein.

10.2. Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of a provision contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement; but this Agreement shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.

10.3. Dispute Resolution. In the event of any Dispute, then each of the parties
hereto agrees to settle all Disputes by arbitration before a single arbitrator
in Atlanta, Georgia, selected by, and such arbitration to be administered by,
the American Arbitration Association (“AAA”) in accordance with its
International Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Each of the
parties hereto

 

27



--------------------------------------------------------------------------------

agrees and acknowledges that all Disputes between or among them are subject to
the alternative dispute resolution procedures of this Section 10.3. Each of the
parties hereto agrees that any aspect of alternative dispute resolution not
specifically covered in this Agreement shall be covered, without limitation, by
the applicable AAA rules and procedures. Each of the parties hereto further
agrees that any Dispute determined by the arbitrator shall be final and binding
and shall not be subject to further appeal. Each of the parties hereto shall
bear its own costs and expenses and an equal share of the arbitrator’s fees and
administrative fees of arbitration, subject to any award under Section 10.3(b).

(a) If there is a Dispute within the scope of this Section 10.3, and if any
party to this Agreement is a party to another agreement that contains an
arbitration, forum selection, or other dispute resolution provision that is
different from or inconsistent with this Section 10.3 (“Other Dispute Resolution
Provision”), then the Dispute shall be governed by this Section 10.3 and not by
the Other Dispute Resolution Provision notwithstanding whether such other
agreement was entered into after the Original Effective Date, except to the
extent each of the parties hereto agrees in writing by express reference to this
Section 10.3(a).

(b) In any Dispute, the arbitrator shall award to the prevailing party all of
such party’s costs (including fees and costs of the arbitrator and AAA) and
attorneys’ fees incurred in connection therewith. As used herein, “attorneys’
fees” shall mean the full and actual costs of any legal services actually
rendered in connection with the matters involved, calculated on the basis of the
usual fee charged by the attorneys performing such services.

(c) If any party fails to perform a specific act required under this Agreement
(including, without limitation, acts required to be performed under Article VII
of this Agreement) or under any of the other Transaction Documents, the party
for whose benefit the act was to be taken will be irreparably harmed.
Accordingly, in any Dispute, the arbitrator shall award specific performance, in
addition to any other remedy available at law, in equity, or under the
applicable AAA rules.

(d) This Agreement and all Disputes shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed wholly within such State, without regard to
its conflict of law rules.

10.4. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Counterparts may be delivered via facsimile, electronic
mail (including pdf), or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

10.5. Amendments, Waivers and Consents. This Agreement may be amended and any
provision of this Agreement may be waived with the prior written consent of
HPPI, HPLLC and Mayne Pharma; provided, however, no such amendment shall be
valid which adversely affects FEO and/or Virca without the additional written
consent of FEO and/or Virca, whichever one or both are adversely affected;
provided further, notwithstanding anything in this Agreement to the contrary,
Mayne Pharma and HPLLC may amend Section 7.1 of this Agreement without the

 

28



--------------------------------------------------------------------------------

consent of HPPI. No waiver by any party shall be effective unless in writing and
no such waiver shall extend to or affect any other obligation not expressly
waived. No failure or delay on the part of any party to this Agreement in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. The remedies provided in this Agreement
are cumulative and not exclusive of any remedies provided by law.

10.6. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns,
heirs and legatees.

10.7. Prior Agreements. This Agreement contains the entire understanding of the
parties and there are no further or other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter hereof
unless expressly referred to herein.

10.8. Conflict with Bylaws. In the event of any conflict between the terms and
provisions of this Agreement and the terms and provisions of the Bylaws, the
terms and provisions of this Agreement shall control.

10.9. Securities Covered. The provisions of this Agreement shall apply to all
Equity Securities, and any securities convertible into or exercisable or
exchangeable into such Equity Securities, now owned and hereafter acquired by
the parties to this Agreement or any Person later becoming bound by the
provisions of this Agreement as provided hereunder and shall include all Equity
Securities and any securities convertible into or exercisable or exchangeable
into such Equity Securities.

10.10. Potential Investor Liabilities. HPLLC hereby agrees to defend, indemnify,
and hold harmless Mayne Pharma, HPPI, each of their Affiliates, and each of
their respective representatives from and against any and all third party
claims, demands, Actions, suits, and other proceedings, and all resulting
losses, damages, liabilities, settlements, judgments, costs, and expenses
(including without limitation, attorneys’ fees), arising from or in connection
with any capital raising by, or on behalf of, HPPI prior to the Original
Effective Date, including without limitation, claims by or from any potential
investor in such capital raising.

10.11. Time. Time is of the essence of this Agreement.

(Signature Page Follows)

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement by duly authorized officers as of the date first above written.

 

MAYNE PHARMA VENTURES PTY LTD By:  

/s/ Scott A. Richards

Name:   Scott A. Richards Title:   Director HEDGEPATH LLC By:   Black Robe
Capital, LLC, its sole manager By:  

/s/ Frank E. O’Donnell, Jr., M.D.

Name:   Frank E. O’Donnell, Jr., M.D. Title:   Manager HEDGEPATH
PHARMACEUTICALS, INC. By:  

/s/ Nicholas J. Virca

Name:   Nicholas J. Virca Title:   President and Chief Executive Officer

/s/ Frank E. O’Donnell, Jr., M.D.

FRANK E. O’DONNELL, JR., M.D.

/s/ Nicholas J. Virca

NICHOLAS J. VIRCA

[Signature Page to Amended and Restated Equity Holders Agreement]